J-S38003-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE MATTER OF THE ADOPTION              :   IN THE SUPERIOR COURT OF
    OF P.A.R.                                  :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: H.J.S., MOTHER                  :
                                               :
                                               :
                                               :
                                               :   No. 950 WDA 2021

                 Appeal from the Decree Entered July 15, 2021
     In the Court of Common Pleas of Erie County Orphans’ Court at No(s):
                            20A In Adoption 2021

    IN THE MATTER OF THE ADOPTION              :   IN THE SUPERIOR COURT OF
    OF M.H.R.                                  :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: H.J.S., MOTHER                  :
                                               :
                                               :
                                               :
                                               :   No. 951 WDA 2021

                 Appeal from the Decree Entered July 15, 2021
     In the Court of Common Pleas of Erie County Orphans’ Court at No(s):
                            20 IN ADOPTION 2021


BEFORE:      BENDER, P.J.E., DUBOW, J., and COLINS, J.*

MEMORANDUM BY BENDER, P.J.E.:                            FILED MARCH 7, 2022

        H.J.S. (“Mother”) appeals from the final decrees entered in these cases

on July 15, 2021, which involuntarily terminated her parental rights to her

minor children, M.H.R. (born in November of 2018) and P.A.R. (born in

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S38003-21



October of 2020) (“Child” or “Children”).1 Additionally, Mother’s counsel filed

a petition to withdraw and a brief pursuant to Anders v. California, 386 U.S.

738 (1967), and Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009).

After review, we grant counsel’s petition to withdraw and affirm the

termination decrees.

       The permanency goals for each Child were previously changed to

adoption. See In the Interest of M.R. and P.R., 308 WDA 2021 and 309

WDA 2021, unpublished memorandum (Pa. Super. filed Sept. 16, 2021) (M.R.

and P.R. I). We rely in part on this Court’s rendition of the facts set forth in

the M.R. and P.R. I memorandum opinion, which states as follows:

       M.R. came into the care of [Erie County Children and Youth
       Services Agency (“Agency”)] by emergency protective order dated
       December 10, 2019, based on allegations related to parental
       substance abuse. A shelter care hearing was held on December
       12, 2019. Mother did not appear at the hearing; Father appeared
       and stipulated to [a] continuation of shelter care pending the
       adjudication hearing.

       A dependency petition was filed December 13, 2019….

                                          ***

       An adjudication and disposition hearing was held before the
       juvenile court hearing officer on December 19, 2019. Both
       parents were present, though Mother arrived late. Father was
       represented by counsel. The hearing officer found in favor of
       adjudication. The hearing officer’s recommendation was adopted
       by court order dated January 8, 2020. By virtue of that order,
       Mother’s dispositional permanency plan required her to:
____________________________________________


1These matters were consolidated sua sponte by this Court by order dated
September 9, 2021. Moreover, we note that the Children’s Father is not a
party to this appeal.

                                           -2-
J-S38003-21



       1. Refrain from the use of drugs and alcohol and participate
       in random urinalysis testing at the Esper Treatment Center
       as requested by the [A]gency. If a positive urine screen is
       received, [Mother] will be referred to the random urinalysis
       color code program through Esper Treatment Center;
       2. Participate in a drug and alcohol assessment and follow
       through with any recommendations;
       3. Participate in a mental health evaluation and follow
       through with any recommendations;
       4. Obtain and/or maintain safe and stable housing and
       provide the [A]gency with a signed lease to show that she
       is able to provide stability for [M.R.];
       5. Obtain and/or maintain gainful employment and provide
       the Agency with documentation that she is employed and
       receives an income;
       6. Participate in a parenting education program and
       demonstrate the ability to provide for [M.R.’s] needs during
       visitation;
       7. Demonstrate the ability to provide for the safety and well-
       being of the [C]hild[,] to include attending medical, dental,
       and other needed appointments; and
       8. Sign any and all releases requested by the Agency.

     Mother’s treatment plan was revised a few weeks later to require
     participation in family dependency drug treatment court.

     For the first two review periods (January—May 2020), Mother
     demonstrated moderate compliance with her permanency plan,
     except she continued to test positive for marijuana, and on one
     occasion in January 2020, [she] tested positive for
     amphetamine/methamphetamine. She underwent the requisite
     drug and alcohol and mental health assessments and was
     admitted to family dependency drug court. Her permanency plans
     were updated accordingly.

     Drug testing was unavailable during the second review period due
     to [the] Covid-19-related shutdown of the Esper Medical Center
     testing facility. When Mother was tested on two occasions in May
     and June of 2020, she tested positive for marijuana.

     Urinalysis drug testing resumed during the third review period
     (July—October 2020), but Mother failed to attend screenings after
     mid-September 2020. When she last appeared for testing, she

                                   -3-
J-S38003-21


      tested positive for amphetamines, methamphetamines, and
      marijuana on September 8, 2020, positive-failure to produce on
      September 9, 2020, and negative on September 10, 2020. She
      has not submitted to testing since September 10, 2020. Visitation
      with M.R. was contingent on clean urines [and], therefore, Mother
      had no visits with M.R. during the third and fourth review periods.

      Mother was discharged from family dependency treatment court
      by order ... dated October 1, 2020, for “consistent failure to attend
      court, failure to submit to drug testing and non-compliance with
      treatment recommendations.” Criminal docket searches during
      the third and fourth review periods revealed that Mother was
      charged with possession of drug paraphernalia in August of 2020
      and pled guilty to the charge in December of 2020.

      Mother gave birth to P.R. [in] October [of] 2020. The child was
      taken into protective custody from the hospital based on Mother’s
      ongoing substance abuse and the [C]hild’s purportedly having
      tested positive for amphetamines and opiates at birth.

      After the third permanency review hearing on November 2, 2020,
      the court found there had been no compliance with the
      permanency plan, and no progress toward alleviating the
      circumstances that led to [the] original placement, and [it]
      granted OCY’s motion to change the permanency goal for M.R.
      from reunification to reunification concurrent with adoption. An
      adjudication and dispositional hearing for P.R. was also held on
      November 2, 2020. P.R. was placed in the same kinship home as
      M.R. and assigned the same concurrent permanency goals.

      OCY moved to change the permanency goal to adoption after the
      fourth permanency review period, in January of 2021, alleging
      parents’ noncompliance with their permanency plans. The motion
      was heard at the time of the fourth permanency review hearing
      on February 1, 2021. Both parents appeared at the hearing by
      telephone and were represented by counsel.

Id. at 1-3 (quoting the trial court opinion, April 1, 2021, at 1-5).

      On March 11, 2021, the Agency filed petitions to terminate Mother’s

parental rights to both Children. The termination hearing was held on July

13, 2021, and was attended by Mother via telephone due to vehicle problems.

                                      -4-
J-S38003-21


The trial court’s opinion sets forth an extensive discussion of the testimony

provided by the Agency’s witnesses, as well as a lengthy recitation of Mother’s

testimony. See Trial Court Opinion (TCO), 9/10/2021, at 20-33. The court

then discussed the grounds for termination, concluding that the facts

presented by the Agency supported the termination of Mother’s parental rights

to the Children pursuant to 23 Pa.C.S. § 2511(a)(1), (2), (5), (8) and (b). On

July 15, 2021, the trial court entered the decrees, terminating Mother’s

parental rights to both Children.

      Mother’s counsel filed a timely appeal on her behalf, but also submitted

a “Statement of Intention to File an Anders Brief” in lieu of a concise

statement of errors complained of on appeal. This is an acceptable procedure.

See In re J.T., 983 A.2d 771 (Pa. Super. 2009). Specifically, the J.T. opinion

explains:

      Recently adopted Rule 1925(c)(4) creates an exception to the
      general rule of waiver in criminal cases when counsel files a brief
      pursuant to Anders. In such an instance[,] a concise statement
      of errors complained of is not required. Rather, counsel “may file
      of record and serve on the judge a statement of intent to file” an
      Anders brief “in lieu of filing a Statement.” If upon review of the
      advocate’s brief required by Anders, the appellate court believes
      that there are arguably meritorious issues for review, those issues
      are not waived. Instead[,] the appellate court may remand for
      filing a concise statement of errors complained of, an opinion
      pursuant to Rule 1925(a), or both.

            Because the Anders procedure has been engrafted onto
      parental termination cases by In Re: V.E. and J.E., … 611 A.2d
      1267, 1275 (Pa. Super. 1992), counsel’s decision to follow the
      Rule 1925(c)(4) procedure in this parental termination case was
      proper. In so holding, we ensure symmetry of Anders procedure
      in both the criminal and parental termination contexts.

                                     -5-
J-S38003-21



Id. at 773-74. Based upon this explanation in J.T., we conclude that Mother’s

counsel followed the proper procedure.

      Additionally, we recognize that before reaching the merits of Mother’s

appeal,   we   must   address    counsel’s   request   to   withdraw.      See

Commonwealth v. Rojas, 874 A.2d 638, 639 (Pa. Super. 2005) (“‘When

faced with a purported Anders brief, this Court may not review the merits of

the underlying issues without first passing on the request to withdraw.’”)

(quoting Commonwealth v. Smith, 700 A.2d 1301, 1303 (Pa. Super.

1997)).   “In In re V.E., … this Court extended the Anders principles to

appeals involving the termination of parental rights.” In re X.J., 105 A.3d 1,

3 (Pa. Super. 2014). To withdraw pursuant to Anders, counsel must:

      1) petition the court for leave to withdraw stating that, after
      making a conscientious examination of the record, counsel has
      determined that the appeal would be frivolous; 2) furnish a copy
      of the [Anders] brief to the [appellant]; and 3) advise the
      [appellant] that he or she has the right to retain private counsel
      or raise additional arguments that the [appellant] deems worthy
      of the court’s attention.

Commonwealth v. Cartrette, 83 A.3d 1030, 1032 (Pa. Super. 2013) (en

banc) (citing Commonwealth v. Lilley, 978 A.2d 995, 997 (Pa. Super.

2009)). With respect to the third requirement of Anders, that counsel inform

the appellant of his or her rights in light of counsel’s withdrawal, this Court

has held that counsel must “attach to their petition to withdraw a copy of the

letter sent to their client advising him or her of their rights.” Commonwealth

v. Millisock, 873 A.2d 748, 752 (Pa. Super. 2005).


                                     -6-
J-S38003-21


      Additionally,   an   Anders   brief   must   comply   with   the   following

requirements:

      (1) provide a summary of the procedural history and facts, with
      citations to the record;

      (2) refer to anything in the record that counsel believes arguably
      supports the appeal;

      (3) set forth counsel’s conclusion that the appeal is frivolous; and

      (4) state counsel’s reasons for concluding that the appeal is
      frivolous. Counsel should articulate the relevant facts of record,
      controlling case law, and/or statutes on point that have led to the
      conclusion that the appeal is frivolous.

Santiago, 978 A.2d at 361.

      In the instant matter, counsel has filed a petition to withdraw, certifying

that she has reviewed the case and determined that Mother’s appeal is wholly

frivolous. Counsel also has filed a brief that includes a summary of the history

and facts of the case, issues raised by Mother, and counsel’s assessment of

why those issues are frivolous, with citations to relevant legal authority.

Counsel has included a copy of her letter to Mother, advising Mother that she

may obtain new counsel or raise additional issues pro se. Accordingly, counsel

has substantially complied with the requirements of Anders and Santiago.

See Commonwealth v. Reid, 117 A.3d 777, 781 (Pa. Super. 2015)

(observing that substantial compliance with the Anders requirements is

sufficient). We, therefore, may proceed to review the issues outlined in the

Anders brief. In addition, we must “conduct an independent review of the

record to discern if there are any additional, non-frivolous issues overlooked


                                      -7-
J-S38003-21


by counsel.” Commonwealth v. Flowers, 113 A.3d 1246, 1250 (Pa. Super.

2015) (footnote omitted).

     Counsel’s Anders brief lists the following in the section entitled

statement of the questions presented:

  A. Whether the orphans’ court committed an error of law and/or abused its
     discretion when it concluded that termination of parental rights was
     supported by clear and convincing evidence pursuant to 23 Pa.C.S.
     §[]2511(a)(1), (2), (5), [and] (8)?

  B. Whether the orphans’ court committed an error of law and/or abused its
     discretion when it concluded that termination of parental rights was
     supported by clear and convincing evidence pursuant to 23 Pa.C.S.
     §[]2511(b)?

Anders brief at 3.

     We consider these issues mindful of our well-settled standard of review:

     The standard of review in termination of parental rights cases
     requires appellate courts to accept the findings of fact and
     credibility determinations of the trial court if they are supported
     by the record. If the factual findings are supported, appellate
     courts review to determine if the trial court made an error of law
     or abused its discretion. A decision may be reversed for an abuse
     of   discretion    only   upon     demonstration      of    manifest
     unreasonableness, partiality, prejudice, bias, or ill-will. The trial
     court’s decision, however, should not be reversed merely because
     the record would support a different result. We have previously
     emphasized our deference to trial courts that often have first-hand
     observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

     Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S. §§ 2101-2938, which requires a bifurcated analysis.




                                     -8-
J-S38003-21


      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      In this case as noted above, the trial court terminated Mother’s parental

rights pursuant to Sections 2511(a)(1), (2), (5), (8), and (b). We need only

agree with the trial court as to any one subsection of Section 2511(a), as well

as Section 2511(b), in order to affirm. In re B.L.W., 843 A.2d 380, 384 (Pa.

Super. 2004) (en banc). Here, we analyze the court’s decision to terminate

under Sections 2511(a)(2) and (b), which provide as follows:

      (a) General rule.--The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

                                     ***

            (2) The repeated and continued incapacity, abuse,
            neglect or refusal of the parent has caused the child
            to be without essential parental care, control or
            subsistence necessary for his physical or mental well-
            being and the conditions and causes of the incapacity,
            abuse, neglect or refusal cannot or will not be
            remedied by the parent.

                                     ***




                                      -9-
J-S38003-21


      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S. § 2511(a)(2), (b).

      We first address whether the trial court abused its discretion by

terminating Mother’s parental rights pursuant to Section 2511(a)(2).

      In order to terminate parental rights pursuant to 23 Pa.C.S.[] §
      2511(a)(2), the following three elements must be met: (1)
      repeated and continued incapacity, abuse, neglect or refusal; (2)
      such incapacity, abuse, neglect or refusal has caused the child to
      be without essential parental care, control or subsistence
      necessary for his physical or mental well-being; and (3) the
      causes of the incapacity, abuse, neglect or refusal cannot or will
      not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted)).   “The grounds for termination due to parental incapacity that

cannot be remedied are not limited to affirmative misconduct.          To the

contrary, those grounds may include acts of refusal as well as incapacity to

perform parental duties.” In re A.L.D., 797 A.2d 326, 337 (Pa. Super. 2002)

(citations omitted).

      Here, with regard to Section (a)(2), the trial court found:

      As to 23 Pa.C.S. § 2511(a)(2) in the instant case, on February 1,
      2021, Minor Child M.H.R.’s Fourth Permanency Review Hearing
      was held as well as Minor Child P.A.R.’s first Permanency Hearing.


                                    - 10 -
J-S38003-21


     Mother had “no compliance with the permanency plan” and “no
     progress toward alleviating the circumstances which necessitated
     the original placement.”

     Mother had “a need for [help with] housing, drug and alcohol and
     also mental health and parenting.” Ms. DiCola confirmed [that,]
     when she ended her services, Mother was “still working on the
     same issues.” Ms. DiCola clarified even though during the thirteen
     months Ms. DiCola provided services for Mother, Mother was[n’t]
     really making any progress. Mother was not doing enough.

     Mother failed to pay her rent and owed landlord $4,553.00.
     Mother and/or Father received $10,000 from pandemic
     unemployment but did follow through with Section 8 housing at
     that time.

     Mother was to participate in 36 urines but had: 26 no shows; 4
     negatives; 3 failure to produce; … 1 positive for marijuana and 1
     for methamphetamine, and 1 for amphetamines, meth, and
     marijuana. Mother “was pretty argumentative” with providers and
     “wouldn’t take responsibility for any of her actions.” Mother
     blamed [the Agency] and other service providers or would make
     excuses as to why she wasn’t doing what she needed to do on the
     court order.

     Caseworker Rash confirmed services were offered to Mother after
     April 20, 2020, through Zoom and by telephone. For the following
     review period in July of 2020, and as the Covid restrictions began
     to change, Caseworker Rash had not seen any change in how
     Mother was interacting. On May 29, … 2020[,] and June 11[,] …
     2020, Mother tested positive for marijuana. Between April to July
     1, 2020, Mother continued visitation with Minor Child M.H.R.
     through Zoom video chat lasting for fifteen minutes. Caseworker
     Rash confirmed discussing with Mother … [her] being pregnant
     and still using drugs, but Mother continued to use. The newly born
     Minor Child P.A.R. was found to be drug exposed for
     [m]ethamphetamine. Since Minor Child P.A.R. was discharged
     from the hospital, Caseworker Rash confirmed Mother did not
     have any visits with Minor Child P.A.R.

     Caseworker Rash confirmed between July of 2020 and November
     of 2020, Mother went from having “moderate compliance” to “no
     compliance.” In particular, between July 1st of 2020 and October
     13th of 2020, Mother was to participate in thirty-six (36) urine

                                   - 11 -
J-S38003-21


     screens.     Mother had twenty-six (26) no shows; four (4)
     negatives; three (3) failure to produce; one (1) positive for
     marijuana and one (1) [positive] for methamphetamine, and one
     (1) [positive] for amphetamines, meth[,] and marijuana. On
     October 1, 2020, Mother was discharged from treatment court due
     to her consistent failure to attend court, her failure to submit to
     drug testing, and her non-compliance with treatment
     recommendations. When providers started seeing Mother face-
     to-face, Mother “was pretty argumentative” and “wouldn’t take
     responsibility for any of her actions.” Mother would blame [the
     Agency] and/or other service providers for her own shortcomings
     or Mother would make excuses as to why she was not doing what
     she needed to do in the Court Order. Caseworker Rash also
     reported about an “unpleasant interaction” with Mother during a
     team meeting at Mother’s residence in Girard.               Mother
     communicated to Caseworker Rash “she was going to go to the
     State of Ohio to have her baby so Erie County wouldn’t be involved
     with that child as well.”

     Caseworker Rash confirmed she also had conversations explaining
     to Mother as to “how difficult that would make things to move to
     Ohio.”     Also Ms. DiCola and Ms. DuShole, as well as the
     [d]ependency judge at the November 2nd hearing, made it very
     clear to Mother that if she decided to live in the State of Ohio, it
     was Mother’s responsibility from that point on to seek out her own
     services that she needed. Mother was cautioned that she would
     still be responsible to do her urine screens at the Esper Treatment
     Center.

     On October 1, 2020, the Erie County Family Dependency
     Treatment Court discharged Mother “for consistent failure to
     attend court, failure to submit to drug testing and non-compliance
     with treatment recommendations.”

     In November, when Adoption was established as the concurrent
     goal with reunification, Mother reported to Caseworker Rash that
     she was staying in a tent and then in a camper and their vehicle.
     Mother also said she was staying with other family members in
     Ohio and at the Geneva Motel in Ohio. As to transportation
     assistance when Mother was living in Girard, Mother was offered
     gas cards[,] which Mother accepted, but Caseworker Rash
     confirmed Mother’s ability to transport herself did not improve.




                                    - 12 -
J-S38003-21


     Mother dropped out of services January of 2021, and Mother was
     still claiming to be a resident in Ohio at that time. As to visitation
     with either of her children, May of 2020 was the actual last[,] in[-
     ]person visit. When asked how Minor Child M.H.R. is doing since
     he has been in care, Caseworker Rash stated Minor Child M.H.R.
     “has been doing great.” He is “meeting all his milestones.” The
     pre-adoptive home of paternal uncle was “meeting all of his
     needs.” A “very strong, healthy bond” exists between Minor Child
     M.H.R. … in his pre-adoptive home with his paternal uncle and his
     wife.      [Caseworker] Rash stated Minor Child M.H.R. has
     experienced no negative or detrimental effect after not seeing his
     Mother since the May 2020 in-person visit or virtually since June
     of 2020. He has had no negative effects by not seeing his Mother
     for over a year, and he will be three in November. And Minor Child
     P.A.R. “hasn’t seen her parents since she was born” and her
     paternal uncle and his wife in her pre-adoptive home “are the only
     parents that she’s known.” Mother has done nothing to remedy
     the conditions that led to the placement of her children.
     Caseworker Rash confirmed it would be in both of these Minor
     Children’s best interest if the Mother’s parental rights were
     involuntarily terminated since “the [M]other has not made any
     progress on her court[-]ordered treatment plan.” Minor Child
     M.H.R. has been in care with his paternal uncle and his wife “for
     19 months[,] which is over half of his life....” Minor child P.A.R.
     “has been in care for her entire life, which is approximately nine
     months.” In fact, neither Minor Child M.H.R. nor Minor Child
     P.A.R. … even recognize Mother as their mother. Caseworker
     Rash stated “it would be more detrimental to not terminate
     [Mother’s] parental rights.”

     During the instant IVT [(involuntary termination)] trial, Mother
     confirmed she understands [the Agency] is petitioning the [c]ourt
     to terminate her rights which would mean the law would no longer
     identify her as the Mother to either Minor Child M.H.R. and Minor
     Child P.A.R. However, Mother claimed she is able to take care of
     Minor Child M.H.R. or Minor Child P.A.R. “because [she] has a
     place to take them to” and “[she] loves [her] children and [she]
     was a good mom; [she] does not think what happened was fair.”
     Mother is living in a house where she only has a room, but also
     has a camper. Her friend, Tiffany, is the owner of this house, and
     lives there too, with her husband. Mother does not necessarily
     pay rent, but if Mother has money and her friend needs it, Mother
     will “help her.” Mother admitted using marijuana when asked
     about her positive test results, but failed to blame herself for not

                                    - 13 -
J-S38003-21


     seeing her son. Mother testified she is bipolar and has PTSD,
     depression, ADD[,] and ADHD.

     Minor Child M.H.R. and Minor Child P.A.R. “are doing very well in
     their current placement” and the paternal uncle and his wife as
     Kinship Care is an adoptive resource for them. Caseworker
     Vicander maintained [that] terminating Mother’s parental rights is
     in “the best interest of these children” because neither Minor Child
     M.H.R. nor Minor Child P.A.R. have seen Mother in person since
     June of 2020. In addition, he stated, “parents weren’t able to
     rectify the situation that led to their placement.” Caseworker
     Vicander confirmed there would be “no negative effect” on either
     Minor Child if Mother’s rights would be terminated.

     Therefore, under 23 Pa.C.S. § 2511(a)(2), [the Agency] has
     proven by clear and convincing evidence that Mother’s incapacity
     and neglect have caused Minor Child M.H.R. and Minor Child P.A.R.
     to be without essential parental care and control. Mother cannot
     and has not remedied the causes of her incapacity and neglect as
     to each of these Minor Children, specifically Minor Child M.H.R.
     and Minor Child P.A.R. Mother has demonstrated a continued
     inability to conduct her life in a fashion that would provide a safe
     environment for either or both of these Minor Children, whether
     that child was living with that parent or not, and her behavior is
     irremediable as supported by clear and competent evidence
     thereby justifying granting [the Agency] both Petitions to
     terminate Mother’s parental rights in the instant case.

TCO at 46-50 (citations to the record omitted).

     After a thorough review of the record in this matter, we conclude that

the trial court did not abuse its discretion by terminating Mother’s parental

rights pursuant to Section 2511(a). The court’s findings, stated above, are

based upon the testimony provided at the termination hearing and support

the court’s finding that Mother is incapable of providing Children with the

essential parental care, control, and subsistence necessary for their mental

and physical well-being, and that Mother is unable to remedy the causes of


                                    - 14 -
J-S38003-21


her parental incapacity. At the time the court entered its termination decrees,

M.H.R. had been in foster care for 19 months and P.A.R. had been in care

since birth, and Mother had failed to successfully accomplish any of her goals.

It is clear that Mother simply will not, and apparently cannot, become a

capable parent for Children at any point in the foreseeable future.            Thus,

Mother is not entitled to relief as to Section 2511(a)(2).

        We next consider whether the trial court abused its discretion by

terminating Mother’s parental rights pursuant to Section 2511(b). We analyze

Section 2511(b) as follows:

        Subsection 2511(b) focuses on whether termination of parental
        rights would best serve the developmental, physical, and
        emotional needs and welfare of the child. In In re C.M.S., 884
        A.2d 1284, 1287 (Pa. Super. 2005), this Court stated, “Intangibles
        such as love, comfort, security, and stability are involved in the
        inquiry into the needs and welfare of the child.” In addition, we
        instructed that the trial court must also discern the nature and
        status of the parent-child bond, with utmost attention to the effect
        on the child of permanently severing that bond. However, in cases
        where there is no evidence of a bond between a parent and child,
        it is reasonable to infer that no bond exists. Accordingly, the
        extent of the bond-effect analysis necessarily depends on the
        circumstances of the particular case.

In re Adoption of J.M., 991 A.2d 321, 324 (Pa. Super. 2010) (citations

omitted).

        Notably, in regard to Section 2511(b), the trial court stated in its opinion

that:

        Mother “dropped out of services January of 2021” and the parents
        were “still claiming to be residing in Ohio at that time.” As to
        visitation with either of their [C]hildren, May of 2020 was the
        actual last in-person visit. When asked how Minor Child M.H.R. is


                                       - 15 -
J-S38003-21


     doing since he has been in care, Caseworker Rash answered he
     “has been doing great.” The Kinship paternal uncle and his wife
     “are meeting all of his needs” and there is a “healthy bond
     between them.” Caseworker Rash responded Minor Child M.H.R.
     has not … suffered a “detrimental effect by not seeing his parents
     since the May 2020 in-person visit or the virtual visit in June of
     2020. Minor Child P.A.R. “hasn’t seen her parents since she was
     born” and her Kinship paternal uncle and his wife are the only
     parents she has known. Caseworker Rash confirmed “it would be
     in these [C]hildren’s best interest if the [M]other’s parental rights
     were to be involuntarily terminated” since “[M]other has not made
     any progress on her court[-]ordered treatment plan.” Neither
     Minor Child M.H.R, nor Minor Child P.A.R. “…even recognize
     [Mother] as their mother.” Caseworker Rash stated [that] “it
     would be more detrimental to not terminate Mother’s parental
     rights.” Indeed, the parent-child bond with each Minor Child is a
     “healthy one” with the paternal uncle and his wife, not with the
     Mother.

     Caseworker Vicander credibly stated Minor Child M.H.R. and Minor
     Child P.A.R. “are doing very well in their current placement” and
     confirmed “this would be an adoptive resource.” Caseworker
     Vicander maintained that termination of parental rights is in “the
     best interest of these [C]hildren” because Minor Child M.H.R. and
     Minor Child P.A.R. have not seen their Mother “in person since
     June 2020.” In addition, “[P]arents weren’t able to rectify the
     situation that led to their placement.”         As confirmed by
     Caseworker Vicander, there would be “no negative effect” on
     either Minor Child if Mother’s rights were terminated.

                                    ***

     This IVT [c]ourt finds and concludes that indeed nothing has
     changed with Mother. Minor [C]hild[ren] M.H.R. and P.A.R. need
     to move onto permanency, and in fact, these Minor Children
     deserve permanency. The testimony reflects these Minor Children
     will suffer no irreparable harm with Mother’s parental rights being
     involuntarily terminated. This IVT [c]ourt has also considered the
     importance of the continuity of Minor Children’s relationship with
     the paternal uncle and his wife who are meeting the
     developmental, physical[,] and emotional needs of these Minor
     Children in their best interests. For all of the above reasons, [the
     Agency] has met its burden of proof by clear and convincing
     evidence under 23 Pa.C.S. §2511(b).

                                    - 16 -
J-S38003-21



TCO at 55-56, 57-58 (citations to the record omitted).

      Again, our review of the record reveals that it supports the trial court’s

conclusion that terminating Mother’s parental rights would best serve

Children’s needs and welfare. Children have spent nearly their entire lives

with their paternal uncle and his wife and, thus, it is clear that Children should

not be removed from their care. Children will not suffer irreparable harm if

Mother’s parental rights are terminated.

      Accordingly, our independent review of Mother’s claims demonstrates

that they do not entitle her to relief. Moreover, our review of the record does

not reveal any non-frivolous issues overlooked by counsel. See Flowers, 113

A.3d at 1250. Therefore, we grant counsel’s petition to withdraw, and affirm

the trial court’s decrees.

      Decrees affirmed. Petition to withdraw granted.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/7/2022




                                     - 17 -